EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elliott Cho (Reg. No. 74,928) on February 10, 2021.
The application has been amended as follows: 

claim 11, line 4,
deleted “at least in part”,
deleted “a command signal, an operation flag, and”;
claim 12, line 4, deleted “the command signal, the operation flag or”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Mair et al., U.S. Patent Application Publication No. 2008/0137444, in view of Kang et al., U.S. Patent Application Publication No. 2019/0018468 (cited in the Office Action dated 12/23/2019), discloses a memory device configured to operate by being supplied with a first memory power supply voltage and a second memory supply voltage, and a power controller configured to receive a first power supply voltage and a second power supply voltage from a power source, and supply the first memory power supply voltage by changing levels of the first power supply voltage based on operation state information, and supply the second memory power supply voltage by changing levels of the second power supply voltage based on operation state information.  However, neither a power controller circuit that changes the level of the first power supply voltage to supply the first memory power supply voltage according to a temperature of the memory device, and supplies the second memory power supply voltage having the same level as the second power supply voltage regardless of the temperature of the memory device
Nandi, U.S. Patent Application Publication No. 2008/0031066 (cited in the Office Action dated 7/23/2020), discloses a voltage generator for a memory device [Fig. 1D] that generates a first memory power supply voltage that is dependent upon a temperature of the memory device, and a second memory power supply voltage that is temperature-independent [Fig. 2; para. 0061-0062].  However, Nandi does not disclose a power controller circuit to receive a first power supply voltage and a second power supply voltage from a power source, and supply the first memory power supply voltage and the second memory power supply voltage by changing levels of the first power supply voltage and the second power supply voltage based on operation state information, nor does Nandi teach a memory device configured to operate by being supplied with a first memory power supply voltage and a second memory power supply voltage.
Okamoto et al., U.S. Patent Application Publication No. 2002/0191472 (cited in the Office Action dated 7/23/2020) discloses a memory device receiving a first external power supply voltage and second external power supply voltage, and an internal power supply circuit for generating an internal power supply voltage based on the first and second external power supply voltages and an operating mode [para. 0014].  However, Okamoto does not disclose a power controller circuit that receives a first power supply voltage and a second power supply voltage from a power source, to supply the first memory power supply voltage having substantially the same level as the first power supply voltage, in a normal operation and a first standby operation of the memory device; to block the first power supply voltage from being supplied as the first memory power supply voltage, in a second standby operation; to supply the second memory power supply voltage having substantially the same level as the second power supply voltage, in the normal operation of the memory device; and to supply the second memory power supply voltage having a lower level than the second power supply voltage, in the first standby operation and the second standby operation, wherein the first power supply voltage has a higher level than the second power supply voltage.

The prior art of record does not teach or suggest, alone or combination, a memory module comprising: 
a memory device configured to operate by being supplied with a first memory power supply voltage and a second memory power supply voltage; and 
a power controller circuit configured to receive a first power supply voltage and a second power supply voltage from a power source, and supply the first memory power supply voltage and the second memory power supply voltage by changing levels of the first power supply voltage and the second power supply voltage based on operation state information, 
wherein the power controller circuit changes the level of the first power supply voltage to supply the first memory power supply voltage according to a temperature of the memory device, and supplies the second memory power supply voltage having the same level as the second power supply voltage regardless of the temperature of the memory device.


a memory device configured to operate by being supplied with a first memory power supply voltage and a second memory power supply voltage; and 
a power controller circuit configured to receive a first power supply voltage and a second power supply voltage from a power source, 
to supply the first memory power supply voltage having substantially the same level as the first power supply voltage, in a normal operation and a first standby operation of the memory device, 
to block the first power supply voltage from being supplied as the first memory power supply voltage, in a second standby operation, 
to supply the second memory power supply voltage having substantially the same level as the second power supply voltage, in the normal operation of the memory device, and 
to supply the second memory power supply voltage having a lower level than the second power supply voltage, in the first standby operation and the second standby operation, 
wherein the first power supply voltage has a higher level than the second power supply voltage.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181.  The examiner can normally be reached on Tuesday to Thursday, 10 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov